DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US20050284217 herein after “Migayawa”) in view of Rollinger et al. (US9458759 herein after ”Rollinger”).

Claim 1: Migayawa teaches an ultrasonic distance measuring device configured to measure a length of an ultrasonic wave propagation path between a liquid level of a detected fluid (fuel 8) reserved in a tank (tank 2, Fig. 1) and an ultrasonic element (ultrasonic sensor 3), the ultrasonic distance measuring device comprising: 
	a transmission pipe (see fig. 1) including a reference pipe (first cylinder 4) and a detection pipe (second cylinder 5), wherein the reference pipe has a predetermined length and extends in a horizontal direction orthogonal to a height direction along which the ultrasonic element and the liquid level are placed ([0075] Here, the correcting reflective surface 41 is provided at a predetermined position relative to the ultrasonic sensor 3. That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known.), wherein the detection pipe extends in the height direction toward the liquid level from a distal end of the reference pipe (see Fig. 1), such that a cavity of the reference pipe and a cavity of the detection pipe communicate with each other (the first and second cylinder 4, 5 are connected and form a hollow cavity); 
	the ultrasonic element configured to generate an ultrasonic wave in the cavity of the reference pipe toward the distal end of the reference pipe and to convert an input ultrasonic wave into an electric signal pipe ([0075] Here, the correcting reflective surface 41 is provided at a predetermined position relative to the ultrasonic sensor 3. That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known. Accordingly, the arithmetic circuit 102 calculates the propagation velocity of the ultrasonic pulse in the fuel 8, on the basis of the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the correcting reflective surface 41, and the distance between the correcting reflective surface 41 and the ultrasonic sensor 3.); 
	a transmission circuit (pulse generation circuit 101) configured to output a drive signal that causes the ultrasonic element to generate an ultrasonic wave ([0069] pulse generation circuit which applies a pulse-shaped voltage to the ultrasonic sensor 3);  
	a storage unit (the arithmetic circuit 102) configured to store 
		the predetermined length of the reference pipe ([0075] the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known) and 
		a first arithmetic circuit (the capability of the arithmetic unit 102 encompasses the capability of the first arithmetic circuit without distinction) configured to compute a propagation velocity of an ultrasonic wave propagating through the propagation path based on a first time difference between an output timing, at which the ultrasonic element outputs an ultrasonic wave, and a reference timing, at which the comparator circuit outputs the detection signal based on an ultrasonic wave reflecting off the distal end of the reference pipe, and the predetermined length of the reference pipe stored in the storage unit ([0075] Here, the correcting reflective surface 41 is provided at a predetermined position relative to the ultrasonic sensor 3. That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known. Accordingly, the arithmetic circuit 102 calculates the propagation velocity of the ultrasonic pulse in the fuel 8, on the basis of the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the correcting reflective surface 41, and the distance between the correcting reflective surface 41 and the ultrasonic sensor 3.); and 
	a second arithmetic circuit (the capability of the arithmetic unit 102 encompasses the capability of the second arithmetic circuit without distinction) configured to compute the length of the propagation path based on a second time difference, which is between the liquid level timing and the output timing during the propagation path detection period, and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit ([0075] Subsequently, the arithmetic circuit 102 calculates the position of the liquid level 81, namely, the height H of the liquid level 81 in FIG. 1, on the basis of the propagation velocity of the ultrasonic pulse in the fuel 8 as thus calculated, and the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the liquid level 81. Further, the arithmetic circuit 102 calculates the reserve of the fuel 8 within the fuel tank 2, on the basis of the prestored shape of the fuel tank 2.).
	Migayawa fails to teach a comparator circuit configured to output a detection signal when the electric signal converted by the ultrasonic element is greater than a threshold value.
	However, detecting signals above or within a threshold range is routinely practiced in the art in order to not process signals received by the ultrasonic sensor due to noise caused by turbulence or interference from other devices.  The sensitivity of the sensor and the container can influence how much noise can be expected to reach the sensor.  Knowing the output amplitude, propagation speed, temperature of the medium, any other influencing factors can indicate what an anticipated detection signal will look like.  This can be implemented if the liquid level sensor is in a noisy or turbulent environment. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a comparator to output a detection signal only when the signal is greater than a threshold in order to reduce the chances of processing noise as a signal indicative of liquid level.  

	a period circuit configured to set a propagation path detection period to detect a liquid level timing, at which the comparator circuit outputs the detection signal based on an ultrasonic wave reflecting off the liquid level, based on the longest propagation path length and the shortest propagation path length stored in the storage unit and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit.
	However, Rollinger teaches a standpipe 210, 310 coolant level sensing including the use of an ultrasonic level sensor.  Rollinger processes the raw data and assesses the data to determine whether the data is within a threshold of a physical range of the standpipe (i.e. if the data is representative of a possible value that would be detected within the physical bounds of the vertical standpipe) col. 20, lines 44-65. Fig. 11.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to remove data outside of anticipated bounds, including within an anticipated timing range (detection period) or determining that the detected distance is outside of a valid range are choices which allow detection improvement in a similar way.  Whether only the timing is considered or whether the calculated distance is considered to determine validity, requires the same considerations including distance, speed of the ultrasound, temperature of the fluid medium, geometry of the housing, coupling materials, etc.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to unit stores a longest propagation path length and a shortest propagation path length of the propagation path; and 
	a period circuit configured to set a propagation path detection period to detect a liquid level timing, at which the comparator circuit outputs the detection signal based on an ultrasonic wave reflecting off the liquid level, based on the longest propagation path length and the shortest propagation path length stored in the storage unit and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit in order to establish whether or not the data of Migayawa is not outside any possible physical range of the container, as taught by Rollinger and the vertical standpipe, in order to flag or remove any outlying readings as invalid such that they will not be used in assessing the liquid level.

Claim 8:  Migayawa in view of Rollinger teaches the device of claim 1, previous.  Migayawa in view of Rollinger fails to teach wherein the second arithmetic circuit is configured to select one liquid level timing, among included in a plurality of the detection signals during the propagation path detection period, corresponding to a timing, at which the comparator circuit outputs the detection signal and that is smallest in difference from the output timing. 
	However, It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to discern the most useful data or the most effective manner of treating data.  The received values within a window, as taught by Rollinger, could be averaged, given a weighted average based on amplitude or duration, the mean value can be chosen as the usable signal, a first detection signal can be treated as the most reliable, etc.  These are all known techniques with variations that are predictable to a person having ordinary skill in the art.   This involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to select one reference timing, among a plurality of the detection signals during the reference detection period, corresponding to a timing, at which the comparator circuit outputs the detection signal and that is smallest in difference from the output timing in case there are a plurality of detection signals within the detection period.

Claim 9: Migayawa in view of Rollinger teaches the device of claim 1.  Migayawa further teaches wherein the detected fluid is fuel ([0083] the liquid is fuel in a fuel tank in a vehicle).

Claim 10: Migayawa in view of Rollinger teaches the device of claim 1.  Migayawa teaches wherein the ultrasonic distance measuring device is provided in the detected fluid reserved in the tank. (Fig. 1 shows the ultrasonic device 1A in a fuel tank 2 in the fuel 8).


	
Claims 2-7 are rejected under 35 U.S.C. 103 as being anticipated by Migayawa in view of Rollinger further in view of Fell (US5877997 herein after “Fell”).

Claim 2:  Migayawa in view of Rollinger teaches the ultrasonic distance measuring device according to claim 1.  Migayawa fails to teach wherein the storage unit is configured to store a waveform length of an ultrasonic wave reflecting off the propagation path and entering the ultrasonic element in addition to the predetermined length of the reference pipe, the longest propagation path length, and the shortest propagation path length, the second arithmetic circuit is configured to cause the storage unit to store the computed second time difference, when the storage unit does not store the second time difference, the period circuit is configured to set the propagation path detection period based on the longest propagation path length and the shortest propagation path length stored in the storage unit and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit.
	However, Rollinger teaches a standpipe 210, 310 coolant level sensing including the use of an ultrasonic level sensor.  Rollinger processes the raw data and assesses the data to determine whether the data is within a threshold of a physical range of the standpipe (i.e. if the data is representative of a possible value that would be detected within the physical bounds of the vertical standpipe) col. 20, lines 44-65. Fig. 11. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to storage unit is configured to store a waveform length of an ultrasonic wave reflecting off the propagation path and entering the ultrasonic element in addition to the predetermined length of the reference pipe, the longest propagation path length, and the shortest propagation path length, the second arithmetic circuit is configured to cause the storage unit to store the computed second time difference, when the storage unit does not store the second time difference, the period circuit is configured to set the propagation path detection period based on the longest propagation path length and the shortest propagation path length stored in the storage unit and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit in order to establish whether or not the data of Migayawa is not outside any possible physical range of the container, as taught by Rollinger and the 
	Migayawa in view of Rollinger fails to teach wherein when the storage unit stores the second time difference, the period circuit is configured to set the propagation path detection period based on the second time difference and the waveform length of an ultrasonic wave stored in the storage unit.
	Fell teaches the analysis of pulse-echo distance measurement wherein the echo has traveled to the liquid surface 15, reflected, and then back through the liquid and probe to a receiving element.  The pulse energy is dissipated by attenuation and dispersion. (end col. 5- col. 6, line 16).  Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as taught by Migayawa, including ultrasound signal speed and duration as well as liquid composition and temperature, the distance traveled can be determined.  Likewise, the dissipation and attenuation of the echo as compared to the original can be detected and stored.  Under the same conditions (fluid composition, temperature, and distance) the pulse movement and attenuation is repeatable and predictable.  The signal properties and length of the waveform can affect how much of a window is needed (i.e. the window cannot be smaller than the waveform). Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as taught by Migayawa, including ultrasound signal speed and duration as well as liquid composition and temperature, the distance traveled can be determined.  Given the predictable nature of fluid and the movement of ultrasound through the fluid, and a rate at which the fluid will be filling or emptying within the container, a person having ordinary skill in the art can set a threshold based on the relevant information.  If the fill level is very low, echoes from a bottom wall of a container can interfere with an echo from a fluid surface.  If the container is in a turbulent environment wherein the fluid is regularly unstable within the container, then a small threshold for timing may not benefit.  However, if the fluid is settled and a typical rate of increase/decrease is known, then the window for reception can be logically narrowed based on the previous known height.  These are considerations within the scope of a person having ordinary skill in the art.  If the rate of change from a previous reading is outside of a threshold, there may be a leak or a malfunction of a sensor or other element.  


 Claim 3:  Migayawa in view of Rollinger further in view of Fell teaches the device of claim 2.  	 
	Migayawa in view of Rollinger in view of Fell fails to teach wherein the storage unit is configured to store a correlation between the propagation velocity of an ultrasonic wave and the waveform length of an ultrasonic wave, and when the storage unit stores the second time difference, the period circuit is configured to set the propagation path detection period based on the second time difference stored in the storage unit and the waveform length of an ultrasonic wave stored in the storage unit and corresponding to the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit.
	However, Fell teaches the analysis of pulse-echo distance measurement wherein the echo has traveled to the liquid surface 15, reflected, and then back through the liquid and probe to a receiving element.  The pulse energy is dissipated by attenuation and dispersion. (end col. 5- col. 6, line 16).  Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as taught by Migayawa, including ultrasound signal speed and duration as well as liquid composition and temperature, the distance traveled can be determined.  Likewise, the dissipation and attenuation of the echo as compared to the original can be detected and stored.  Under the same conditions (fluid composition, temperature, and distance) the pulse movement and attenuation is repeatable and predictable. The signal properties and length of the waveform can affect how much of a window is needed (i.e. the window cannot be smaller than the waveform).


Claim 4: Migayawa in view of Rollinger teaches the device of claim 1. 
	Migayawa in view of Rollinger fails to teach wherein the storage unit is configured to store a highest first velocity and a lowest second velocity of an ultrasonic wave propagating through the propagation path at an operating ambient temperature of the ultrasonic element, in addition to the predetermined length of the reference pipe, the longest propagation path length, and the shortest propagation path length, the period circuit is configured to set, in addition to the propagation path detection period, a reference detection period to detect the reference timing based on the predetermined length of the reference pipe, the first velocity, and the second velocity stored in the storage unit, and the first arithmetic circuit is configured to compute the propagation velocity of an ultrasonic wave based on the first time difference, which is between the reference timing and the output timing during the reference detection period, and the predetermined length of the reference pipe.
	However, Fell teaches the analysis of pulse-echo distance measurement wherein the echo has traveled to the liquid surface 15, reflected, and then back through the liquid and probe to a receiving element.  The pulse energy is dissipated by attenuation and dispersion. (end col. 5- col. 6, line 16).  Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as taught by Migayawa, including ultrasound signal speed and duration as well as liquid composition and temperature, the distance traveled can be determined.  Likewise, the dissipation and attenuation of the echo as compared to the original can be detected and stored.  Under the same conditions (fluid composition, temperature, and distance) the pulse movement and attenuation is repeatable and predictable.  The signal properties and length of the waveform can affect how much of a window is needed (i.e. the window cannot be smaller than the waveform). Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as 
	It would have been obvious to a person having ordinary skill in the art to store a highest first velocity and a lowest second velocity of an ultrasonic wave propagating through the propagation path at an operating ambient temperature of the ultrasonic element, and compute a reference detection period to detect the reference timing based on the predetermined length of the reference pipe, the first velocity, and the second velocity stored in the storage unit, and the first arithmetic circuit is configured to compute the propagation velocity of an ultrasonic wave based on the first time difference, which is between the reference timing and the output timing during the reference detection period, and the predetermined length of the reference pipe in order to process a detection period and set a range of possible detection periods as the attenuation and dissipation is a known result of signal propagation as taught by Fell, in order to have a dynamic window of timing values which will allow for the removal of invalid values when detecting liquid level. 

Claim 5: Migayawa in view of Rollinger further in view of Fell teaches the device of claim 4.  Migayawa in view of Rollinger further in view of Fell fails to teach wherein the storage unit is configured to store the waveform length of an ultrasonic wave reflecting off in the propagation path and entering the 
	However, this is merely implementing an anticipated detection timing based on known factors.  If there is not a first time difference, then a window can be set as large or small as possible based on the known factors including a speed of signal and a distance range of the ultrasonic detection pipe(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to store the waveform length of an ultrasonic wave reflecting off in the propagation path and entering the ultrasonic element, in addition to the predetermined length of the reference pipe, the longest propagation path length, the shortest propagation path length, the first velocity, and the second velocity, the first arithmetic circuit is configured to cause the storage unit to store the computed first time difference, when the storage unit does not store the first time difference, the period circuit is configured to set the reference detection period based on the predetermined length of the reference pipe, the first velocity, and the second velocity, and when the storage unit stores the first time difference, the period circuit is configured to set the reference detection period based on the first time difference and the waveform length of an ultrasonic wave stored in the storage unit in order to have a timing window for signal reception based on the most known factors thereby increasing the accuracy of the anticipated timing window and improve the omission of erroneous data not relevant to the liquid level. 

Claim 6: Migayawa in view of Rollinger further in view of Fell teaches the device of claim 5.  Migayawa in view of Rollinger further in view of Fell fails to teach wherein the storage unit is configured to store a correlation between the propagation velocity of an ultrasonic wave and the waveform length of an ultrasonic wave, and when the storage unit stores the first time difference, the period circuit is configured 
	However, this is merely implementing an anticipated detection timing based on known factors.  If there is not a first time difference or waveform length corresponding to velocity, then a window can be set as large or small as possible based on the known factors including a speed of signal and a distance range of the ultrasonic detection pipe(s).  If the waveform length and velocity are known, then the window can be made as large or small as possible to detect the length of a waveform in an appropriate timing window. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to store a correlation between the propagation velocity of an ultrasonic wave and the waveform length of an ultrasonic wave, and when the storage unit stores the first time difference, the period circuit is configured to set the reference detection period based on the first time difference and the waveform length of an ultrasonic wave corresponding to the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit, the first time difference, and the waveform length stored in the storage unit in order to have a timing window for signal reception based on the most known factors thereby increasing the accuracy of the anticipated timing window and improve the omission of erroneous data not relevant to the liquid level.

Claim 7: Migayawa in view of Rollinger further in view of Fell teaches the device of claim 6.  Migayawa in view of Rollinger further in view of Fell fails to teach wherein the first arithmetic circuit is configured to select one reference timing, among a plurality of the detection signals during the reference detection period, corresponding to a timing, at which the comparator circuit outputs the detection signal and that is smallest in difference from the output timing.
	However, It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to discern the most useful data or the most effective manner of treating data.  The received values within a window, as taught by Rollinger, could be averaged, given a weighted average based on amplitude or duration, the mean value can be chosen as the usable signal, a first detection 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to select one reference timing, among a plurality of the detection signals during the reference detection period, corresponding to a timing, at which the comparator circuit outputs the detection signal and that is smallest in difference from the output timing in case there are a plurality of detection signals within the detection period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4901245 teaches a detection window initially set with bounds from the top of a tan to the bottom of a tank. US4785664, US4315325 teach ultrasound attenuation due to travelling distance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        1/15/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861